

117 HRES 202 IH: Expressing support for the need for a replacement fleet that meets the climate goals of the United States, protects critical supply chains, and promotes a cleaner, more stable future for a burgeoning 21st century domestic vehicle industry.
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 202IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Ms. Kaptur (for herself, Mr. Ryan, and Mr. Huffman) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the need for a replacement fleet that meets the climate goals of the United States, protects critical supply chains, and promotes a cleaner, more stable future for a burgeoning 21st century domestic vehicle industry.Whereas the United States Postal Service owns and operates the largest United States civilian vehicle fleet with over 200,000 delivery vehicles;Whereas close to 140,000 of these vehicles are Grumman Long Life Vehicles (LLVs), and have been in service since between 1987 and 1994, which are aging, fuel inefficient, and carbon emitting;Whereas the United States Postal Service spends close to $618,000,000 to maintain the fleet and vehicles, and close to $432,000,000 on fuel;Whereas the current fleet lacks adequate safety protections such as airbags, air conditioning, and antilock brakes;Whereas, on February 23, 2021, the United States Postal Service announced a 10-year contract of up to $482,000,000 in initial investments to produce up to 165,000 vehicles;Whereas Postmaster General Louis DeJoy stated that only 10 percent of the vehicles will be electric vehicles, and the remaining 90 percent will be gas powered;Whereas the tenure of Louis DeJoy has been highly controversial in the face of concerns with his competence and the undue political influence of presidential politics as a guiding principle for his decision making at the helm of the United States Postal Service;Whereas the Biden administration’s Executive Order No. 14008, Tackling the Climate Crisis at Home and Abroad, and our national commitment to the Paris Climate Accord is undermined by the contract awarded by the United States Postal Service; andWhereas the development of a modern fleet will help to develop domestic supply chains in the United States, promote competitiveness of domestic green industry, and lead our Nation to a cleaner, better future: Now, therefore, be itThat the House of Representatives—(1)expresses deep concern with the United States Postal Service decision-making process and recent fleet contract because it undermines the national interest, and fails to protect national climate goals;(2)urges the United States Postal Service to freeze the recently awarded contract to purchase 165,000 new vehicles until an expedited review is conducted to determine there was no inappropriate political influence and that the proposed contract is consistent with the Federal obligations contained in the Biden administration’s Executive Order No. 14008, Tackling the Climate Crisis at Home and Abroad, and the Paris Climate Accord; and(3)expresses support for the need for a replacement fleet that meets the climate goals of the United States, protects critical supply chains, and promotes a cleaner, more stable future for a burgeoning 21st century domestic vehicle industry.